Name: Commission Implementing Decision (EU) 2017/553 of 22 March 2017 concerning the consistency of the targets in the key performance areas of capacity and cost-efficiency included in the revised functional airspace block plan submitted pursuant to Regulation (EC) No 549/2004 by Belgium, Germany, France, Luxembourg and the Netherlands with the Union-wide performance targets for the second reference period (notified under document C(2017) 1798) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: international law;  air and space transport;  Europe;  accounting;  organisation of transport;  transport policy
 Date Published: 2017-03-24

 24.3.2017 EN Official Journal of the European Union L 79/11 COMMISSION IMPLEMENTING DECISION (EU) 2017/553 of 22 March 2017 concerning the consistency of the targets in the key performance areas of capacity and cost-efficiency included in the revised functional airspace block plan submitted pursuant to Regulation (EC) No 549/2004 by Belgium, Germany, France, Luxembourg and the Netherlands with the Union-wide performance targets for the second reference period (notified under document C(2017) 1798) (Only the Dutch, French, and German texts are authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 549/2004 of the European Parliament and of the Council of 10 March 2004 laying down the framework for the creation of the single European sky (the framework Regulation) (1), and in particular Article 11(3)(c) thereof, Having regard to Commission Implementing Regulation (EU) No 390/2013 of 3 May 2013 laying down a performance scheme for air navigation services and network functions (2), and in particular Article 15(2) thereof, Whereas: (1) In accordance with Regulation (EC) No 549/2004, the Member States are to adopt national or functional airspace block (FAB) plans, including binding national targets or targets at the level of FABs, ensuring consistency with the Union-wide performance targets. Regulation (EC) No 549/2004 also provides that the Commission is to assess the consistency of those targets on the basis of the assessment criteria referred to in point (d) of Article 11(6) that Regulation. Detailed rules in this regard have been set out in Implementing Regulation (EU) No 390/2013. (2) Belgium, Germany, France, Luxembourg and the Netherlands, as regards Functional Airspace Block Europe Central (FABEC), submitted such a plan to the Commission. Pursuant to Commission Implementing Decision (EU) 2015/347 (3), those Member States revised the plan and the targets included therein. However, by means of Implementing Decision (EU) 2017/259 (4), the Commission established that the revised performance targets concerning the key performance areas of capacity for FABEC as a whole and cost-efficiency for France, Germany and the Netherlands, as well as the appropriate measures included in the revised plan, were still not adequate and that those Member States are to take certain corrective measures leading to further revised performance targets so as to address inconsistencies with the Union-wide targets. (3) On 30 January 2017, those Member States submitted a further revised plan, which included further revised performance targets, based on corrective measures where required. Those revised targets and corrective measures were subsequently assessed by the Commission. (4) Concerning the key performance area of capacity, the consistency of those targets for en route Air Traffic Flow Management (ATFM) delay has been assessed, in accordance with the principle laid down in point 4 of Annex IV to Implementing Regulation (EU) No 390/2013, by using the respective FAB reference values for capacity that, when applied, ensure at Union level that the Union-wide performance target is met, calculated by the Network Manager and set out in the Network Operations Plan (2014-2018/2019) in its most recent version. That assessment has demonstrated that those targets are consistent with the relevant Union-wide performance target. (5) Concerning the key performance area of cost-efficiency, those targets, expressed in en route determined unit costs, have been assessed, in accordance with the principles laid down in point 5, in conjunction with point 1, of Annex IV to Implementing Regulation (EU) No 390/2013, by taking account of the trend of en route determined unit costs over the second reference period and the combined period of the first and the second reference period (2012-2019), the number of service units (traffic forecast) and the level of en route determined unit costs in comparison to Member States having a similar operational and economic environment. That assessment has demonstrated that those targets are consistent with the relevant Union-wide performance target. (6) Therefore, the corrective measures taken by Belgium, Germany, France, Luxembourg and the Netherlands, as regards FABEC, are consistent with Implementing Decision (EU) 2017/259 and the targets concerning the key performance areas of capacity and cost-efficiency included in the revised performance plan submitted by those Member States are consistent with the Union-wide performance targets in those areas for the second reference period (2015-2019). It is appropriate, for reasons of clarity and legal certainty, to establish that finding by means of this Decision and notify the Member States concerned thereof. (7) The measures provided for in this Decision are in accordance with the opinion of the Single Sky Committee, HAS ADOPTED THIS DECISION: Article 1 The targets concerning the key performance areas of capacity and cost-efficiency included in the revised performance plan submitted pursuant to Regulation (EC) No 549/2004, listed in the Annex, are consistent with the Union-wide performance targets for the second reference period set out in Commission Implementing Decision 2014/132/EU (5). Article 2 This Decision is addressed to the Kingdom of Belgium, the Federal Republic of Germany, the French Republic, the Grand Duchy of Luxembourg and the Kingdom of the Netherlands. Done at Brussels, 22 March 2017. For the Commission Violeta BULC Member of the Commission (1) OJ L 96, 31.3.2004, p. 1. (2) OJ L 128, 9.5.2013, p. 1. (3) Commission Implementing Decision (EU) 2015/347 of 2 March 2015 concerning the inconsistency of certain targets included in the national or functional airspace block plans submitted pursuant to Regulation (EC) No 549/2004 of the European Parliament and of the Council with the Union-wide performance targets for the second reference period and setting out recommendations for the revision of those targets (OJ L 60, 4.3.2015, p. 48). (4) Commission Implementing Decision (EU) 2017/259 of 13 February 2017 concerning certain revised performance targets and appropriate measures included in the national or functional airspace block plans submitted pursuant to Regulation (EC) No 549/2004 of the European Parliament and of the Council that are not adequate in respect to the Union-wide performance targets for the second reference period and setting out obligations for corrective measures (OJ L 38, 15.2.2017, p. 76). (5) Commission Implementing Decision 2014/132/EU of 11 March 2014 setting the Union-wide performance targets for the air traffic management network and alert thresholds for the second reference period 2015-19 (OJ L 71, 12.3.2014, p. 20). ANNEX Performance targets in the key performance areas of capacity and cost-efficiency included in the revised national or functional airspace block plans submitted pursuant to Regulation (EC) No 549/2004 found to be consistent with the Union-wide performance targets for the second reference period Key performance area of capacity En route Air Traffic Flow Management (ATFM) delay in min/flight Member state FAB FAB target en route capacity 2015 2016 2017 2018 2019 Belgium/Luxembourg FAB EC 0,48 0,49 0,42 0,42 0,43 France Germany The Netherlands [Switzerland] Key performance area of cost-efficiency Legend: Key Item Units (A) Total En-route Determined Costs (in nominal terms and in national currency) (B) Inflation rate (%) (C) Inflation index (100 = 2009) (D) Total En-route Determined Costs (in real 2009 prices and in national currency) (E) Total En-route Services Units (TSUs) (F) En-route Determined Unit Cost (DUC) (in real 2009 prices and in national currency) FAB EC Charging Zone: Belgium-Luxembourg  Currency: EUR 2015 2016 2017 2018 2019 (A) 168 277 718 172 792 013 177 260 922 180 556 020 183 521 461 (B) 1,1 % 1,2 % 1,3 % 1,4 % 1,4 % (C) 111,6 112,9 114,4 116,0 117,6 (D) 150 757 603 152 984 440 154 897 964 155 652 698 156 055 562 (E) 2 440 000 2 510 000 2 580 000 2 650 000 2 720 000 (F) 61,79 60,95 60,04 58,74 57,37 Charging Zone: France  Currency: EUR 2015 2016 2017 2018 2019 (A) 1 290 640 175 1 296 576 851 1 328 676 964 1 334 112 339 1 337 956 806 (B) 0,1 % 0,8 % 1,1 % 1,1 % 1,3 % (C) 108,2 109,1 110,3 111,5 113,0 (D) 1 192 625 922 1 188 249 284 1 204 538 004 1 196 187 863 1 184 005 999 (E) 18 662 000 19 177 000 19 300 000 20 204 000 20 333 000 (F) 63,91 61,96 62,41 59,21 58,23 Charging Zone: Germany  Currency: EUR 2015 2016 2017 2018 2019 (A) 1 069 142 223 1 039 587 943 933 436 977 927 369 907 922 283 254 (B) 1,4 % 1,6 % 1,7 % 1,7 % 1,7 % (C) 109,9 111,7 113,6 115,5 117,5 (D) 972 517 385 930 742 228 821 735 846 802 748 084 784 999 985 (E) 12 801 000 13 057 000 13 122 000 13 242 000 13 365 000 (F) 75,97 71,28 62,62 60,62 58,74 Charging Zone: Netherlands  Currency: EUR 2015 2016 2017 2018 2019 (A) 184 921 748 184 103 594 187 092 113 193 763 267 198 069 117 (B) 1,0 % 1,2 % 1,4 % 1,5 % 1,5 % (C) 110,6 112,0 113,6 115,3 117,0 (D) 167 178 324 164 400 112 164 697 149 168 065 588 169 244 781 (E) 2 806 192 2 825 835 2 845 616 3 045 000 3 077 000 (F) 59,57 58,18 57,88 55,19 55,00